DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 03, 2021 has been entered. Claims 1-26, 29, and 30 remain pending in the application. Claims 27 and 28 have been cancelled. Applicant’s amendments to the drawings, specification, and claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed November 06, 2020, except for those noted below.

Drawings
The drawings are objected to because:
Figures 21a-f are fuzzy and appear to include greyscale-shading areas within the drawings that are not permitted. 37 CFR 1.84(m) holds that the use of shading is encouraged if it aids in understanding of the invention and if it does not reduce legibility. The shading in Figures 21a-f reduces the legibility of the figures. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first axial locking member and the second axial locking member are arranged on the same radial plane during movement of the needle shield relative to the casing” as claimed in independent claims 1, 29, and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: spiral spring 37   because they include the following reference character(s) not mentioned in the description 4 in Figures 1, 2a1 and 2a2. It appears that in correcting a specification objection presented in the previous office action, applicant amended the specification from “spiral spring 4” to “spiral spring 37” while also amending Figures 1, 2a1, 2a2 to switch the labeling for the spring from “37” to “4”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cap 19 (see paragraphs [0190] and [0238]). It appears that in correcting the drawing and specification objections presented in the previous office action, applicant amended the specification from “cap 14” to “cap 19” in reference to Figure 22 while also amending Figures 22 and 45 to switch the labeling for the cap from “19” to “14”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: plurality of second dosing elements 9i in relation to Figure 22 (see paragraphs [0195]). It appears that in correcting the drawing and specification objections presented in the previous office action, applicant amended Figure 22 to switch the labeling for the plurality of second dosing elements from “9i” to “9”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: dosage display window 51 (see paragraphs [0204]). It appears that in correcting the drawing and specification objections presented in the previous office action, applicant amended the specification from “dosage display window 15” to “dosage display window 51” in reference to Figures 27-28 while also amending Figures 27-28 to switch the labeling for the dosage display window from “51” to “15”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities:
[0133] refers to “Figures 21a1 to 21f2”. However, Figure 21 as filed on 02/03/21 is labeled Figures 21a-f. Similar issues are found in paragraphs [0184]
There appears to be a typographical error regarding “reservoir 22” in paragraphs [0187], [0188], [0198-203], [0205] in relation to Figures 22-25.  In the drawings originally filed on 11/06/18, the reservoir is labeled “22” in Figures 22-46. However, in the replacement drawings as filed on 02/03/21, the reservoir is labeled “2” in Figures 22-25
There appears to be a typographical error regarding “plunger 23” in paragraphs [0188], [0198], [0200], [0203], [0205] in relation to Figures 22-25.  In the drawings originally filed on 11/06/18, the plunger is labeled “23” in Figures 22-46. However, in the replacement drawings as filed on 02/03/21, the plunger is labeled “3” in Figures 22-25

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is a lack of antecedent basis for “the first axial locking member and the second axial locking member are arranged on the same radial plane during movement of the needle shield relative to the casing”. 

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the same radial plane” in line 17.  Appropriate correction is required.
Claim 29 is objected to because there is a lack of antecedent basis for “the distal direction” in line 17 and “the same radial plane” in line 25. Appropriate correction is required.
Claim 30 is objected to because there is a lack of antecedent basis for “the same radial plane” in line 16. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim limitations in this application using use the word “means” (or “step”) that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph include “dosing means” in claim 15, “dosing control means” and “engagement means” in claim 16, “deflecting means” in claim 17, “dose defining means” in claim 18, “dose locking means” in claim 19, “plunger rod guiding means” and “holding means” in claim 21, “tensioning means” in claim 22, “rotational blocking means” in claim 24, and “needle protection means”, “removing means”, and “buffer means” in claim 26. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claims 1 and 29, the claim limitation “wherein the first axial locking member and the second axial locking member are arranged on the same radial plane during movement of the needle shield relative to the casing in the axial direction” (Claim 1: lines 16-17, Claim 29: lines 24-25) is a recitation of new matter. The disclosure as originally filed does not provide support for the first and second axial locking members to be arranged in the same radial plane. A “radial plane” is plane formed along the radius of a cylinder, starting at the center of the cylinder at the longitudinal axis and extending outward along a single radius/diameter. The axial locking members 2d and 9c, as shown in Figure 1 and 19a-c, are not located on the same plane starting at the center of the cylinder at the longitudinal axis and extending outward along a radius throughout movement of the needle shield. In the initial position (Figure 19a), the first axial locking member is deflected to one side of the second axial locking member. In the blocking position (Figure 19c), the first axial locking member is deflected to the other side of the second axial locking member. In both the initial and blocking positon, the first axial locking member is deflected out of the radial plane occupied by the second axial locking member. Only in the injection positon (Figure 19b) do the locking members share the same radial plane. Based on the specification and drawings, the first and second axial locking members appear to be located either on the same tangential plane or along the circumference of the injection device. See diagram below. It is noted that the specification does not have antecedent basis for “radial plane”, “tangential plane”, or “along the circumference”; and the Figures do not appear to 
[AltContent: textbox (Radial Plane )][AltContent: textbox (Tangential Plane )][AltContent: textbox (Circumference)]
 
Regarding claim 2, the claim limitation “the first axial locking member is prevented from moving radially towards the longitudinal axis” in line 3 is a recitation of new matter. The disclosure as originally filed does not provide support for this limitation.  Paragraphs [0024] and [0186] discuss the details of the axial locking members, but do not provide any disclosure regarding radial movement of the first axial locking member. There is no disclosure of any mechanism for or mean of preventing the first axial locking member from moving radially toward the longitudinal axis at any point throughout use of the injection device. 
	Regarding claim 30, the claim limitation “wherein the first axial locking member and the second axial locking member are arranged on the same radial plane during movement of the needle shield relative to the casing in the axial direction, such that the first axial locking member is prevented from moving radially towards the longitudinal axis” in lines 15-18 is a recitation of new matter. The disclosure as originally filed does not provide support for the first and second axial locking members to be arranged in the same radial plane or that the first axial locking member is prevented from moving radially towards the longitudinal axis due to this arrangement. The axial locking members 2d and 9c, as shown in Figure 1 and 19a-c, are not located on the same plane starting at the center of the cylinder at the longitudinal axis and 
Claims 3-26 are rejected for being dependent on rejected claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-26, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.